oO Oo JD DH

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT

United States Attorney

JAMES R. CONOLLY

Assistant United States Attorney

501 I Street, Suite 10-100 i LE
Sacramento, CA 95814

Telephone: (916) 554-2700

Facsimile: (916) 554-2900 FEB 2 0 2020

nS OURT
S. ns iniGt C iA
caStERN DISTRICT OF CAL

Attorneys for Plaintiff oY Tout cucne

United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

ou
UNITED STATES OF AMERICA, CASE NO: 2:19-MJ-1452AC
Plaintiff, [PROPOSED] ORDER TO UNSEAL CASE

¥.
RICARDO SAUCEDA MONTOYA,

Defendant.

Upon application of the United States of America and good cause having been shown,

IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, unsealed.

Dated: rhe hoo ro On Do

 

 

The Honorable Carolyn K. Delaney,
UNITED STATES MAGISTRATE JUDGE

[PROPOSED] ORDER TO UNSEAL CASE

 
